—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered October 15, 1992, convicting *664him of manslaughter in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court erred in allowing testimony, over the defendant’s objection and in the absence of a limiting instruction, that the defendant’s brother had given a prosecution witness money to leave the jurisdiction prior to the trial. Such testimony was unconnected to the defendant and had no bearing upon his culpability (see, People v Brabham, 77 AD2d 626; People v Garcia, 76 AD2d 867). However, we find the error to be harmless in light of the overwhelming evidence of the defendant’s guilt.
We have examined the defendant’s remaining contentions and find them to be unpreserved for appellate review, without merit, or, to the extent that there was any error, harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Ritter, J. P., Copertino, Santucci and Hart, JJ., concur.